

117 HRES 259 IH: Expressing support for designation of the third Friday of every March, as “National FIRST Robotics Day”.
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 259IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Foster (for himself and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the third Friday of every March, as National FIRST Robotics Day.Whereas FIRST is For the Inspiration and Recognition of Science and Technology;Whereas robotics is rapidly proving to be one of the most effective, compelling, and engaging means for teaching and reinforcing fundamental science, technology, engineering, and mathematics (STEM) concepts as well as inspiring the Nation’s youth to pursue STEM-related careers, thereby helping to create a highly skilled, 21st-century American workforce;Whereas there is a strong need to recognize America’s leadership in robotics technology, educate the public on robotics technology’s broad potential, growing importance, and future impact on American society, underscore the need for increased investment in robotics technology research and development, and inspire the Nation’s youth to pursue careers in robotics and other STEM-related fields;Whereas the United States has the largest number of academic and research organizations with dedicated programs focused on the advancement of robotics technology;Whereas aptitude in mathematics, science, and engineering is essential for a knowledge-based society;Whereas the Federal Government must continue to make deep, hands-on STEM experiences a true priority in school districts around the country by unlocking increased funding for programming that—(1)builds strong foundations for STEM literacy;(2)increases diversity, equity, and inclusion in STEM; and(3)prepares the STEM workforce for the future;Whereas not all STEM jobs of the 21st century require a traditional 4-year degree, so greater pathways toward STEM education must be encouraged;Whereas robotics has matured into an all-encompassing and enabling technology that, as a pillar of 21st-century American innovation, is positioned to fuel a broad array of next generation products and applications, and transform our society;Whereas the emerging market for robotics and related technology in various sectors, including health care, national defense, homeland security, energy, manufacturing, logistics, transportation, agriculture, education, consumer goods, and others, is expected to grow at a compound annual growth rate of nearly 20 percent over the next few years to become a worldwide $27,000,000,000 industry; andWhereas robotics is a critical technology capable in the near term of contributing to the economic recovery by creating new jobs, increasing productivity, improving quality, and increasing worker safety: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National FIRST Robotics Day and its celebration around the United States;(2)recognizes the continuing importance of the National Science Foundation’s math and science education programs;(3)encourages States and local educational agencies to fund afterschool robotics programs using funds made available by title IV, part A of the Every Student Succeeds Act; and(4)encourages schools and educators to observe the day with appropriate activities that teach students about robotics and engage them about the study of mathematics and science.